Citation Nr: 0612458	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-03 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss disability.

2.  Entitlement to an increased rating for right eye retinal 
detachment, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision rendered by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Issues not on appeal

In November 2003, the RO, in pertinent part, granted service 
connection for right ear hearing loss and tinnitus.  In 
January 2004, the veteran indicated disagreement with the 
ratings assigned for those disorders, and was subsequently 
issued a statement of the case.  No substantive appeal was 
thereafter received, and those issues have not been developed 
for Board consideration.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA).


FINDINGS OF FACT

1.  Left ear hearing loss is not clinically shown to be of 
sufficient severity as to constitute a VA disability.

2.  Right eye retinal detachment is manifested primarily by 
corrected visual distant acuity of 20/100+ in the right eye, 
and 20/20 in the left eye, and by corrected visual acuity at 
near with a presbyopic correction was 20/50- in the right eye 
and 20/25 in the left eye.  Impairment of visual field in the 
right eye was approximately 27 degrees.


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for right eye retinal detachment have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, § 4.84a, 
Diagnostic Codes 6008, 6070, 6074, 6077, 6078, 6080 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of letters sent to 
the veteran by the RO in November 2002 and June 2003.  These 
letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  In 
addition, the statement of the case furnished to him in 
December 2003 set forth the provisions of the VCAA as 
implemented in 38 C.F.R. § 3.159.  The Board notes that the 
November 2002 letter was issued prior to the RO's 
adjudication of the veteran's claims in May 2003, thereby 
satisfying the timing requirements of Pelegrini.  There is no 
indication that the veteran has not been properly apprised of 
the appropriate legal standards, and his and VA's 
obligations, pursuant to the VCAA.  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 
3, 2006).  These five elements are:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

Although the VA letters noted above did not include specifics 
as to the criteria for compensation for unilateral hearing 
loss, such omission at that time was harmless error, in view 
of the fact that no compensation is awarded herein.  The 
Board notes that the December 2003 statement of the case did 
set forth the criteria for increased compensation for eye 
impairment.  Concomitantly, the fact that there was no notice 
as to the means by which an effective date for any increased 
rating awarded is determined is harmless; since neither 
service connection nor an increased rating is granted herein, 
the questions of level of compensation and the effective 
dates for the assignment thereof are immaterial.  
Accordingly, the Board finds that, despite the inadequate 
notice provided to him, there is no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  

Duty to assist

With regard to the duty to assist, the record contains the 
reports of VA examinations.  The appellant was afforded, and 
has declined, a personal hearing at the RO and/or before a 
member of the Board.  The Board has carefully reviewed his 
statements and concludes that he has not identified further 
evidence not already of record that has not otherwise been 
sought by VA; the Board in that regard notes that he has 
referenced additional private treatment, but that he has 
failed to furnish either the records thereof or authorization 
for VA to seek those records, notwithstanding VA's request in 
April 2004 for either those records or for the authority to 
obtain them on its own.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claims, other than for those records discussed 
immediately above.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Essentially, 
all available evidence that could substantiate each claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained and which have not been sought by VA.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Service connection for left ear hearing loss disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, or by injury incurred in or aggravated by inactive 
duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the United States Court of Appeals for 
Veterans Claims (Court) noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability.  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(service connection may not be granted unless a current 
disability exists).  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).

VA regulations stipulate that hearing loss must be of a 
specified severity before it constitutes a disability for VA 
purposes.  Under these regulations, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater, or when the auditory thresholds 
for at least three of these frequencies is 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

The report of the most recent clinical evaluation of the 
veteran's left ear hearing acuity, which is that undertaken 
on VA examination in August 2003, shows that left ear 
auditory thresholds were at 20 decibels or below at every 
pertinent frequency other than 4000 Hertz, where the auditory 
threshold was 35 decibels.  It also shows that speech 
recognition was 96 percent, and that a diagnosis of normal 
left ear hearing sensitivity through 3000 Hertz, sloping to a 
mild high frequency hearing loss at 4000 Hertz, was rendered.  
It does not show, however, that the left ear hearing loss 
manifested by the veteran at that time was of such sufficient 
severity as to constitute a disability for VA purposes under 
38 C.F.R. § 3.385.  The Board notes that the report of an 
earlier VA audiologic examination, conducted in July 1993, 
likewise does not indicate the presence of left ear hearing 
loss disability under § 3.385. 

In short, the competent medical evidence of record 
overwhelmingly supports the conclusion that the veteran does 
not have left ear hearing loss disability for VA purposes, as 
such is defined by regulation.  In the absence of the claimed 
disability, service connection may not be granted.  See 
Brammer, supra; see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); and Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection cannot be granted if the 
claimed disability does not exist).

Increased rating for right eye retinal detachment

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The severity of a retinal detachment is ascertained by the 
application of the rating criteria set forth at 38 C.F.R. 
§ 4.84a, Diagnostic Code 6008, which stipulates that a 
detached retina is evaluated pursuant to impairment of visual 
acuity or field loss, pain, rest requirements, or episodic 
incapacity, combining an additional 10 percent during the 
continuance of active pathology.  The 20 percent rating 
currently assigned, and which has been in effect since 
service connection for right eye retinal detachment was 
granted in July 1970, contemplates 15/200 or 20/200 vision in 
one eye, with 20/40 vision in the other eye (Diagnostic Code 
6077); or 20/100 or 20/70 vision in one eye, with 20/50 
vision in the other eye (Diagnostic Code 6078).  A rating of 
30 percent can be assigned for blindness in one eye, having 
only light perception, with 20/40 vision in the other eye 
(Diagnostic Code 6070); 5/200 vision in one eye, with 20/40 
vision in the other eye (Diagnostic Code 6074); 10/200 vision 
in one eye, with 20/40 vision in the other eye (Diagnostic 
Code 6077); 15/200 or 20/200 vision in one eye, with 20/50 
vision in the other eye (Diagnostic Code 6076); or 20/100 or 
20/70 vision in one eye, and 20/70 vision in the other eye 
(Diagnostic Code 6078).  See also 38 C.F.R. § 4.84a, Table V.   

The report of the most recent clinical evaluation of the 
veteran's visual acuity, which is that undertaken on VA 
examination in July 2003, shows that best corrected distant 
visual acuity with a compound myopic astigmatic prescription 
was 20/100+ in the right eye, and 20/20 in the left eye.  It 
also shows that best corrected visual acuity at near with a 
presbyopic correction was 20/50- in the right eye and 20/25 
in the left eye.  

As indicated above, when uncorrected vision in one eye is 
20/100, uncorrected vision in the other eye must be 20/70 for 
an increased rating.  In this instance, this criterion is not 
met.  On examination in July 2003, the uncorrected vision in 
the "other" eye was 20/20.  Likewise, a 30 percent rating 
cannot be awarded when uncorrected visual acuity in one eye 
is only 20/50, unless vision in the other eye is either 
15/200 or 20/200.  In July 2003, however, the uncorrected 
vision in the "other" eye was 20/25.

The report notes that the veteran had visual loss inferiorly 
in the right eye, although left eye field of vision was full.  
Under 38 C.F.R. § 4.84a, Diagnostic Code 6080, compensation 
is appropriate for impairment of field vision, in accordance 
with the stipulation that retinal detachment is rated for 
disability to include impairment of visual acuity or field 
loss, as provided for in the alternative.  A 30 percent 
rating is appropriate for homonymous hemianopsia, and for 
unilateral concentric contraction of the field of vision to 5 
degrees.  Ratings of 30 percent and higher are also available 
under Diagnostic Code 6080 for bilateral impairment of visual 
fields; in this case, however, such criteria are not for 
application, inasmuch as service connection has been 
established solely for right eye impairment.  (It is also 
noted that the report of the July 2003 VA examination shows 
that left eye visual field was normal.)

The July 2003 VA ophthalmologic examination includes a field 
of vision study, but does not set forth numerical findings 
whereby the results presented therein are interpreted with 
regard to degrees lost.  An estimate of the degrees lost, 
however, indicates that loss of right eye field vision was 
approximately 27 degrees, considerably higher than that 
needed to be demonstrated for a 30 percent rating. 

In brief, the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 20 percent for 
right retinal detachment.  That claim, therefore, fails.




ORDER

Service connection for left ear hearing loss disability is 
denied.

An evaluation in excess of 20 percent for right eye retinal 
detachment is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


